Citation Nr: 0814407	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-37 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1985 to January 
1998 with approximately six months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has tinnitus related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. 
In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that he has tinnitus related to service.  
He testified at his hearing that as a transportation 
management coordinator, he was exposed to acoustic trauma 
from tanks because of the diesel engine and main gun.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Regarding the veteran's assertions of noise exposure in 
service, he is competent to report in service noise exposure.  
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
Form DD-214 shows that his military occupational specialty 
(MOS) was traffic management coordinator.  The Board concedes 
he had noise exposure in service.


While service medical records, including his examination at 
service discharge, are silent for any complaints of tinnitus, 
the veteran currently has bilateral tinnitus as noted in VA 
treatment records and an October 2006 VA examination report.  
The October 2006 report, which was not completed in 
conjunction with review of the claims folder, noted the 
veteran's report that tinnitus was first noticed while on a 
live fire exercise in service.  The October 2006 audiologist 
added an addendum to his report in November 2006 after review 
of the claims folder.  The audiologist opined that it was not 
likely that military or noise exposure caused or contributed 
to tinnitus. 

Based on the evidence, the Board finds that service 
connection for tinnitus is unwarranted.  While the veteran 
currently has tinnitus, there is no competent medical 
evidence it is related to service.  Service medical records 
are negative for any complaints.  While the veteran testified 
to experiencing tinnitus two years into service, the first 
documented indication of tinnitus was not until 2006.  This 
is eight years after service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no competent medical evidence 
which provides a nexus between service and current complaints 
of tinnitus.  In fact, in the November 2006 addendum to the 
October 2006 VA examination report, the audiologist 
specifically opined that it was not likely that military or 
noise exposure caused or contributed to tinnitus.  Therefore, 
service connection is denied. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran in the current 
appeal is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has tinnitus related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  


(CONTINUED ON NEXT PAGE)







As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


